                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
              Plaintiff,                    )
                                            )
       vs.                                  )      Case No. 17-CR-03059-01-MDH
                                            )
CHIMANGA D. SMITH,                          )
                                            )
                                            )
              Defendant.                    )

                                           ORDER

       Before the Court is the Defendant’s Motion to Suppress Evidence (Doc. 22), Defendant’s

Motion to Suppress Statements (Doc. 51), the Government’s Response in Opposition to Motion to

Suppress the Evidence (Doc. 52), and the Report and Recommendation of the United States

Magistrate Judge (Doc. 56). The Court has also reviewed the electronic transcripts from the

proceedings held on January 24, 2018 (Doc. 50) and from the proceedings held on the Motion to

Suppress on April 3, 2018. (Doc. 55). The time for Defendant to timely file exceptions to the

Report and Recommendation of the United States Magistrate Judge has lapsed.

       After a careful and independent review of the parties’ submissions, the records before the

Court, as well as the applicable law, this Court agrees with and ADOPTS the Report and

Recommendation of the United States Magistrate Judge. (Doc. 56). Accordingly, the Court

DENIES Defendant’s Motions to Suppress Evidence (Doc. 22) and GRANTS IN PART and

DENIES IN PART Defendant’s’ Motion to Suppress Statements. (Doc. 51).

       IT IS SO ORDERED.

DATED:        October 2, 2018
                                                     /s/ Douglas Harpool ________________
                                                        DOUGLAS HARPOOL
UNITED STATES DISTRICT JUDGE
